DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims 1-16) in the reply filed on November 24, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the end portion of the angle arm" in line 6. There is insufficient antecedent basis for this limitation in the claim. The end portion is part of the main body (see claim 10, line 5). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US 2975524).
Claim 1, Field discloses a gauge instrument (Figs. 1-3) that can be used on a defect for evaluating a surgical site (Fig. 1; 46 could just as well be a hole in a bone), comprising: a housing (Fig. 2; 12, 16, and 20 could all be considered part of the housing) extending along a longitudinal axis (axis running through the plunger 18) between proximal and distal end portions (upper and lower ends of device), the housing defining a first channel (channel that plunger 18 extends through) extending at least partially between the proximal and distal end portions (Fig. 2); an angle indicator (arm inside the indicator 16) aligned with an angular ruler (numbers in the indicator); and an angle leg (plunger 18) at least partially received in the first channel such that relative movement between the angle leg and the housing causes relative movement between the angle indicator and the angular ruler (Fig. 2; cols. 2-4). 
Claim 4, wherein the housing defines a passageway (passageway that plunger 18 resides in) extending along the longitudinal axis between the proximal and distal end portions (Fig. 2), and the passageway is dimensioned to slidably receive a guide pin (just like it receives the plunger, the plunger is technically a guide pin as well).

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al. (US 5540696; “Booth”).
Claim 14, Booth discloses a defect gauge instrument (Fig. 10) capable of evaluating a surgical site (abstract), comprising: a housing (58, 60) extending along a longitudinal axis (axis running through the bones) between proximal and distal end portions (Fig. 10); angle and thickness legs (angle leg 114, thickness leg is 102) coupled to the housing (Fig. 10), the angle and thickness legs dimensioned to contact bone adjacent the distal end portion (Fig. 10; any part of the device can touch any part of the bone if desired); an angle indicator (120) aligned with an angular ruler (grid of angular numbers on part 116); a thickness indicator (the lines on part 46, 47) aligned with a thickness ruler (numbers on 102); an angle arm (114) pivotably attached to the housing; wherein relative movement between the angle leg and the housing causes relative movement between the angle indicator and the angular ruler (Fig. 10; col. 4, lines 28-61); and wherein relative movement between the thickness leg and the housing causes relative movement between the thickness indicator and the thickness ruler (Fig. 10; col. 4, lines 28-61).
Claim 16, wherein the housing defines a passageway (either of passageways that rods 49, 59 extend along and through, also the gap between legs 84 and 56) dimensioned to slidably receive a guide pin between the angle and thickness legs (Fig. 10).



Allowable Subject Matter
Claims 2-3 and 5-9, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 needs to address the 112 issue before being allowable
Claim 2 is allowable because Field does not disclose the structural requirements of the actuation pin in lines 4-7 of claim 2. No combination or interpretation of other relevant art can be made to meet these limitations. Claim 3 depends on claim 2 so it is allowable for at least the same reasons as claim 2.
Claim 5 requires a second channel along with a thickness leg, a thickness indicator and a thickness ruler. Field just has the one main plunger and only one ruler. No reasonable combination could be made to read on this claim. Claims 6-13 depend from claim 5 and are allowable for that reason.
Claim 15 requires the housing to define the angular ruler and the angle leg defines the thickness ruler. There does not seem to be a way to reasonably interpret Booth to read on the limitations required by this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775